Citation Nr: 1109825	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been returned to the New Orleans, Louisiana, RO.

In May 2009, the Board remanded the Veteran's case to the RO for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for service-connected skin cancer been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was a confirmed participant in Operation BUSTER-JANGLE conducted at the Nevada Test Site in 1951.

2.  The prostate cancer was not manifested during service or within one year of service; and the evidence shows that such disability is not otherwise related to service, including as due to exposure to ionizing radiation.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active military service, was not due to exposure to ionizing radiation, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a December 2005 letter that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2007 RO rating decision reflects the initial adjudication of the claim followed the issuance of the December 2005 letter.  Accordingly, no further development is required with respect to the duty to notify.  

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  The Board concludes below that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation, and thus any questions as to the effective date to be assigned are rendered moot.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records and private treatment records are associated with the claims folder.

Finally, the Veteran was not afforded a VA examination with respect to the issue decided herein.  However, since the Veteran is claiming his disability as secondary to ionizing radiation exposure, a VA examination was not appropriate.  Rather, in cases involving claims based upon exposure to ionizing radiation, the governing regulation, 38 C.F.R. § 3.311 sets forth additional obligations for VA in developing evidence to support such claims.  As discussed in more detail below, the procedures laid out in 38 C.F.R. § 3.311 were utilized to obtain a medical opinion regarding the likelihood of a relationship between the Veteran's in- service exposure to ionizing radiation and his current prostate cancer.  In this regard a medical opinion was obtained in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As explained below, the Board finds that the medical opinion obtained in this case is more than adequate, as it is predicated on the Veteran's radiation dosage estimates.  The Board is therefore convinced that all required development has been accomplished and the provisions of 38 C.F.R. § 3.311 have been met in this case.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative.  The Board finds that no additional RO action to further develop the record on the claim is required here.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran asserts that he is entitled to service connection for prostate cancer.  However, the Board finds that the competent evidence shows that the Veteran's prostate cancer is not related to his military service, including exposure to ionizing radiation.  As such, his claim must be denied.

As noted above, the Veteran has asserted service connection for prostate cancer as due to exposure to ionizing radiation.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service connected for radiation- exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiole- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  The Board notes that prostate cancer is not one of the twenty-one types of cancer considered to be a presumptive condition under 38 C.F.R. § 3.309 (2010).

The Veteran contends that his prostate cancer is due to exposure to ionizing radiation while participating in Operation BUSTER-JANGLE conducted at the Nevada Test Site in 1951.  The record indicates that the Veteran did indeed participate in Operation BUSTER-JANGLE, a confirmed radiation-risk activity, and as such is determined to be a radiation-exposed Veteran.  See 38 C.F.R. § 3.309 (d)(3)(v)(B) (2010).  However, as noted above, prostate cancer is not listed as a presumptively service-connected disease for radiation-exposed Veterans.  See 38 C.F.R. § 3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) (2010) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) (2010), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non- malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  Additionally, if a claim is based on a disease other than one of those listed in paragraph (b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the Veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  The Board notes that prostate cancer is considered a radiogenic disease under the provisions of paragraph (b)(2).  38 C.F.R. § 3.311(b)(2) (2010).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

While evidence demonstrates a radiogenic disease and exposure to radiation during service, a preponderance of the evidence is against a finding of service connection.  In accordance with the above regulatory provisions, the RO submitted the Veteran's claim to the Department of Defense, more specifically, the Defense Threat Reduction Agency (DTRA) for a dose estimate.  The DTRA's dose estimate, explained in detail in a December 19, 2006, report, revealed a mean total gamma external dose of 16.0 rem; a mean total external neutron dose of 0.5 rem; an internal committed alpha dose to the prostate of 0.0 rem; and an internal committed beta plus gamma dose to the prostate of 1.0 rem.  Thereafter, the RO requested a medical opinion regarding the relationship between the Veteran's prostate cancer and any exposure to radiation.  The DTRA dose estimate information discussed above was provided along with a brief history of the Veteran's exposure, post-service carcinogen or radiation history, and family medical history.

A July 2007 advisory opinion completed by the Director of Compensation & Pension Service as required by 3.311(c) found that there is no reasonable possibility that the Veteran's prostate cancer is related to occupational exposure to ionizing radiation during service.  The opinion is supported by the findings of the VA Chief Public Health and Environmental Hazards Officer, who in a July 2010 Memorandum, opined that it is unlikely that the Veteran's prostate cancer can be attributed to ionized radiation exposure while in the military service.  In forming his opinion, the officer considered the Veteran's gender, pertinent family history, age at exposure, time between exposure and onset, and post- exposure employment.  The officer also used the numerical values representing the Veteran's level of exposure to radiation during service to calculate a 99th percentile value of 13.19 percent for the probability that the Veteran's prostate cancer is a result of radiation exposure.  As noted above, prostate cancer is not listed as a presumptively service-connected disease for radiation-exposed Veterans and in addition there is a high probability of no nexus.  Therefore, absent any other indication that the Veteran's prostate cancer is related to radiation exposure, the Board finds that a preponderance of the evidence is against a finding of service connection for prostate cancer due to radiation exposure during service.

As the preponderance of the evidence is against service connection for prostate cancer as due to exposure to radiation while on active duty it is now necessary to determine whether the Veteran's prostate cancer is directly related to his active duty service.  The Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, supra.

The Board notes that, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).  However, although there is a diagnosis of prostate cancer of record, the Veteran is not entitled to presumptive service connection because there is no evidence that the disease manifested to a degree of 10 percent within one year of his discharge from service.  Specifically, the Veteran was discharged from active duty in January 1954 and it is noted that the Veteran was first diagnosed with prostate cancer almost 33 years after his separation from military service.  Id.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to prostate cancer.  Additionally, the Veteran's January 1954 separation examination revealed that all systems were normal upon clinical evaluation.  Consequently, while the Veteran has current diagnosis of prostate cancer, in light of the above analysis, which concludes that it is unlikely that radiation exposure during service caused his prostate cancer, the record contains no competent medical opinion that such disability is related to a disease or injury during service, ionizing radiation exposure, or otherwise had its onset during service.  Additionally, post- service medical records are negative for any reference to service as a cause of the Veteran's prostate cancer.  In addition, the Board finds that the approximately 33 year lapse in time between the Veteran's active service and the first contemporaneous diagnosis of prostate cancer also weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board acknowledges the Veteran's statements that his radiation exposure while in service is responsible for his current diagnosis of prostate cancer.  However, the matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  

Hence, the lay assertions in this regard have no probative value.  Absent competent and probative evidence of a causal nexus between the Veteran's claimed disability and service, he is not entitled to service connection.

The Board has considered the applicability of the benefit of the doubt doctrine; however, it finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to radiation exposure.  As such, the doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107 (2010).


ORDER

Service connection for prostate cancer, to include as secondary to exposure to ionizing radiation is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


